This action was brought to recover the balance claimed to be due for the construction of a concrete roadway and sidewalk. The defendants denied liability, and, by cross-complaint, sought damages for defective construction. The cause was tried to the court without a jury, and resulted in findings of fact from which the *Page 703 
court concluded that the plaintiff's complaint should be dismissed, and that the defendants had been damaged in the sum of fifty dollars. From the judgment entered dismissing the complaint, and awarding fifty dollars damages to the defendants, the plaintiff appeals.
Sometime during the month of March, 1927, the appellant contracted with the respondents to construct for them a concrete driveway and sidewalk. The driveway was to extend from the road or street in front of the premises to the garage in the rear.
The issues in the case were: (a) Whether the appellant had contracted to do the work in a good, workmanlike manner; (b) if he had so contracted, whether the work was done in that manner, resulting in a good job; and (c) if the contract was for good workmanship, and the construction was not done in a good, workmanlike manner, the amount of damage due respondents.
Upon the issues as to the contract and whether the work was done properly, the evidence was oral and is in direct conflict. The trial court was in much better position to weigh and consider this evidence than are we. After reading and considering all the evidence in the case, we are of the opinion that the trial court's finding that the appellant had entered into a contract to build the concrete roadway and sidewalk at the agreed price of two hundred twenty-five dollars, that the work was to be done in a skillful, workmanlike manner, and that it was not so done, should be sustained.
As to the amount of the damages awarded, that also is sustained by the evidence.
The judgment will be affirmed.
TOLMAN, C.J., PARKER, HOLCOMB, and MITCHELL, JJ., concur.